Citation Nr: 1648457	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  11-24 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection an acquired psychiatric disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a bilateral foot disability.

4.  Entitlement to service connection for headaches.

5.  Entitlement to an initial rating in excess of 10 percent for residuals of a back injury, degenerative disc disease, thoracolumbar strain.  

6.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity. 

7.  Entitlement to an earlier effective date for the grant of residuals of a back injury, degenerative disc disease, thoracolumbar strain.

8.  Entitlement to a total disability rating based on unemployability (TDIU).  
WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran had active service in the Army from January 1968 to March 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from December 2009 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

A claim for a total disability TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran asserts that he is unable to maintain employment due to his service-connected back disability.  See August 2014 Notice of Disagreement.  As the record now raises a question of whether the Veteran is unemployable due to his service-connected disability, a claim for a TDIU is properly before the Board.

In December 2014, the Board remanded the matter of entitlement to service connection for a bilateral leg disability for further development, including a VA examination.  In a March 2016 rating decision, the Appeals Management Center (AMC) granted service connection for radiculopathy of the right lower extremity (also claimed as bilateral leg disability as secondary to the service connected back disability); increased the rating for the radiculopathy of the left lower extremity and considered the actions fully favorable and final determinations of the issue on appeal.  In a January 2014 rating decision, the RO granted service connection for the left lower extremity, as secondary to service-connected back disability.  Based on the Veteran's complaints of symptoms in his legs and the RO's grant of radiculopathy of the left lower extremity and AMC's recent grant of the right lower extremity, the Board finds that the grants represent a full grant of the benefits sought.  Thus, the claim for entitlement to service connection for a bilateral leg disability is no longer before the Board.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for tinnitus has been raised by the record, see October 2016 VA Form 21-526, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Veteran was afforded a VA mental disorders examination in March 2015 where the examiner found that the Veteran carried a diagnosis of major depressive disorder.  The Veteran reported that he first became depressed in the 1980s, but had sleep problems since service.  He also reported that he went absent without leave (AWOL) and spent 4 months in the stockade thereafter.  The examiner opined that there was "no evidence that the patient was depressed during his time in the service, and it is more likely than not that the depression began later."  The Board finds the opinion to be inadequate for adjudication purposes.  In that regard, the examiner appears to base his opinion on the absence of depression symptoms during service and does not appear to give consideration to the stressor of the Veteran going AWOL and placed in stockade for 4 months.  Service connection is available for disabilities which began in service, or are otherwise causally or etiologically related to service.  In an addendum opinion in July 2015, the examiner addressed the 1971 separation report which noted that the Veteran endorsed "nervous trouble" and "frequent or terrifying nightmares."  He stated that "the exact meaning of these 2 checkmarks is unclear without other information."  He further stated that he did not have access to the Veteran's service personnel records.  The Veteran's service personnel records were associated with the Veteran's electronic claims folder in April 2015 but not considered by the examiner.  Therefore, the Board finds that a remand is necessary to afford the Veteran another VA examination which properly addresses all relevant evidence of record.  

Second, the Veteran was afforded a VA knee examination in March 2015 where the examiner highlighted the Veteran's knee pain complaints and progression of arthritis.  He ultimately opined that the Veteran's knee arthritis was less likely as not related to service.  However, later in the opinion, he opined that the Veteran's foot, knee and leg pain were secondary to his degenerative lumbar disc disease and indicated that the Veteran's symptoms of pain and numbness radiate from his buttock down to the arch of his foot.  Since the latter portion of the opinion seemed to make a connection between the Veteran's knees and back, the RO requested a clarification opinion.  In a July 2015 notation, the examiner stated that the Veteran's "knee arthritis [was] less likely permanently aggravated or worsened by . . . ."  He referred to his "Extensive rational[e] for back and knee opinions."  As this opinion was still not clear, the RO requested an independent medical opinion.  In March 2016, J.M. opined that the Veteran's diagnosed bilateral degenerative joint disease of the knees was less likely than not related to service or due to or aggravated by the service-connected back disability.  J.M. cited all of the previous opinions, addendums and history of the Veteran's knees, but did not appear to provide an adequate rationale to support the lack of causation or aggravation by the service-connected back disability for either the foot or knee disabilities.  Therefore, the Board finds that a remand is necessary to afford the Veteran another VA examination, by an orthopedic specialist, to opine whether it is at least as likely as not that the Veteran's service-connected back disability causes or aggravates his knee or foot disabilities.  

Third, in its December 2014 remand, the Board noted that a September 2010 VA treatment record reflected that the Veteran had a current diagnosis of headaches.  It directed that the Veteran undergo a VA examination which provided the etiology of the headache disability, only if service connection for a psychiatric disability was granted (at the Board hearing, the Veteran appeared to associate his headaches with his nightmares, going AWOL in service and his psychiatric problems).  Although service connection was not granted for a psychiatric disability, the Veteran was still afforded a VA headaches examination in March 2015.  Once VA undertakes the efforts to provide an examination, even if not required to undertake one, an adequate examination must be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In the April 2015 VA examination report, the examiner stated, "As far as I can tell, the veteran has not been diagnosed with migraine headaches," and cited to the Veteran's past medical history log, where a headaches diagnosis was absent.  The examiner further noted under Section 3 (Symptoms) that the Veteran did not experience headache pain.  The Board finds that the examiner's opinion regarding the Veteran's absence of symptoms of headache pain is not factually accurate and finds that a remand for another examination is necessary.  In that regard, although the September 2010 VA treatment record did not reflect a diagnosis of headaches as previously suggested, the Veteran has complained of headache pains.  On remand, the examiner is requested to provide an opinion which considers the Veteran's previous complaints of headache pains.  

Fourth, in a January 2014 rating decision, the RO granted the Veteran's claims for entitlement to service connection for residuals of back injury, degenerative disc disease, thoracolumbar strain and radiculopathy of the left lower extremity.  In an August 2014 Notice of Disagreement (NOD) the Veteran expressed disagreement with the assigned noncompensable ratings; the effective date for the back disability and raised the issue of entitlement to a TDIU, see Rice v. Shinseki, 22 Vet. App. 447 (2009).  In September 2014, the RO acknowledged the Veteran's NOD.  However, the RO has not issued a Statement of the Case (SOC) in response to the NOD.  Where a claimant files a notice of disagreement, and the RO has not issued a SOC, the issue must be remanded to the RO for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Therefore, the Board remands the above referenced matters, for the issuance of an SOC.  
Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case that addresses the issues of entitlement to an initial rating in excess of 10 percent for residuals of a back injury, degenerative disc disease, thoracolumbar strain; entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity; entitlement to an earlier effective date for the grant of residuals of a back injury, degenerative disc disease, thoracolumbar strain and entitlement to a TDIU.  Inform the Veteran that he must perfect a timely appeal for those issues to be considered by the Board.  If, and only if, the Veteran perfects the appeal, return the case to the Board.

2.  Schedule the Veteran for a VA orthopedic examination, by an orthopedic specialist only, to determine the etiology of the Veteran's foot and knee disabilities.  The electronic claims file must be made available to and reviewed by the examiner in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  The examiner is requested to provide an opinion on the following:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that Veteran's bilateral knee disabilities are caused by the service-connected back disability.

(b)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral knee disabilities are aggravated (i.e., chronically worsened beyond the natural progress) by the Veteran's service-connected back disability.

If aggravation is found, the examiner should address the following medical issues to the extent possible:

i.  the baseline manifestations of the Veteran's bilateral knee disabilities found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected back disability.  

(c)  Whether it is at least as likely as not (50 percent probability or greater) that Veteran's bilateral foot disabilities are caused by the service-connected back disability.

(d)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral foot disabilities are aggravated (i.e., chronically worsened beyond the natural progress) by the Veteran's service-connected back disability.

If aggravation is found, the examiner should address the following medical issues to the extent possible:

i.  the baseline manifestations of the Veteran's bilateral foot disabilities found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected back disability.  

A full and complete rationale for any opinion expressed is required.

3.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of all acquired psychiatric disorders present during the period of this claim.  The electronic claims file must be made available to and reviewed by the examiner in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  The examiner is requested to provide an opinion on the following:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has an acquired psychiatric disorder that is related to events in service as described by the Veteran.

The examiner's attention is directed to, but not limited by, the following:

(a)  the Veteran's 1971 service treatment records where the Veteran endorsed symptoms of frequent terrifying nightmares and nervous trouble;

(b)  the Veteran's report that he went AWOL and was placed in the stockade for 4 months;

(c)  Service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

(d)  In the July 2015 addendum opinion, the specialist indicated that the Veteran's service personnel records were not available for review and inferred that review of such records was necessary for a proper opinion.  The Veteran's personnel records have been associated with the claims folder and must be reviewed and considered.  

The basis for each opinion is to be fully explained with a complete discussion of the pertinent lay and medical evidence of record and sound medical principles, including the use of any medical literature or studies, which may reasonably explain the medical analysis in the study of this case.

4.  Then, schedule the Veteran for a VA headaches examination to determine the etiology of any diagnosed headache disability.  The electronic claims file must be made available to and reviewed by the examiner in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  The examiner is requested to provide an opinion on the following:

(a)  Provide an opinion as to whether the Veteran has a currently diagnosed headache disability.  (Reconcile any opinion with the September 2010 VA treatment record where the Veteran reported headaches)

(b)  For any diagnosed headache disability, opine whether it is at least as likely as not (50 percent probability or greater) that the headache disability began in or is otherwise related to service.  

(c)  If the headache disability is not directly related to service, opine whether any headache disability was caused or aggravated by the Veteran's acquired psychiatric disability.  

If aggravation is found, the clinician should address the following medical issues:

i. the baseline manifestations of the Veteran's headache disability found prior to aggravation; and

ii. the increased manifestations which, in the clinician's opinion, are proximately due to the acquired psychiatric disability. 

If the clinician feels that the requested opinion cannot be rendered without resorting to speculation, the clinician must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given the medical science and the known facts) or by a deficiency in the record or the clinician (i.e. additional facts are required, or the clinician does not have the needed knowledge or training).

5.  After ensuring that the requested actions are completed, readjudicate the claims on appeal, taking into consideration all applicable rating criteria.  If the benefits sought are not fully granted, furnish the Veteran a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




